ORDER

PER CURIAM:
AND NOW, this 24th day of March, 2004, the Petition for Allowance of Appeal is hereby GRANTED, the order of the Commonwealth Court is VACATED, and the matter is REMANDED. As Petitioner filed the petition for modification of benefits within the period of eligibility for compensation for partial disability, upon remand, the Commonwealth Court shall apply the standard enunciated in Dillon v. WCAB *384(Greenwich Collieries), 536 Pa. 490, 498, 640 A.2d 386, 390 (1994). See Stanek v. WCAB (Greenwich Collieries), 562 Pa. 411, 422-23, 756 A.2d 661, 667 (2000).